COOK, Judge
(concurring in part/dissenting in part):
I agree with the majority opinion that there was a fatal gap in the chain of custody and, therefore, concur in the disposition of the case; but in other respects, I disagree with it.
*321Although unnecessary to disposition of the case, the majority hold that a chain of custody receipt for property taken from an apprehended accused is inadmissible in evidence. That ruling is predicated on paragraph 144d of the Manual for Courts-Martial, United States, 1969 (Revised edition). I read the provision to support admissibility of the document.
Paragraph 144d is captioned: “Limitations as to the admissibility of official records and business entries.” Three limitations are discussed. These are entries expressing opinion as distinguished from recording a “ ‘fact or event’ a requirement that the maker of an entry in an official record “must . . . have had an official duty to know or ascertain the truth of that fact or event” recorded or, if a business entry, that it “was made in a regular course of conduct”; and, lastly, that the record was not “made principally with a view to prosecution.” In my opinion, none of these limitations apply to the document in issue.
A chain of custody receipt is solely concerned with the fact of transfer of an article of evidence from one person to another; there is no assertion of opinion in it. An Army regulation (AR 195-5, para. 2-3, 14 July 1976)1 requires the maker of an entry in the receipt to ascertain the accuracy of the fact before making the entry. The inapplicability of the first two limitations of paragraph 144 d is manifest. However, the majority view the chain of custody receipt as prepared principally for prosecution. I view it differently for two reasons.
First, this Court has upheld the admissibility of a police blotter that included entries establishing a chain of custody for the person of an apprehended accused. United States v. Burge, 1 M.J. 408, 411-412 (C.M.A. 1976). I perceive no difference between accounting for the physical person of an accused and establishing a record of police control over personal effects taken from him on his apprehension.
Apart from precedent, I perceive sound administrative reasons, wholly unassociated with prosecution, for requiring, as the regulations do, a police record of the custody of property taken from an accused incident to his apprehension and incarceration. The United States Supreme Court has upheld an inventory of personal property of a person taken into police custody. South Dakota v. Opperman, 428 U.S. 364, 96 S.Ct. 3092, 49 L.Ed.2d 1000 (1976). The Court identified “three distinct needs” for the procedure: protection of the owner’s property while in police custody; protection of the police against claims or disputes over lost or stolen property; and protection against potential danger. Each of those reasons is equally applicable to property taken from a person in police custody that is required to be listed on the custody forms in issue. In United States v. Wilson, 4 U.S.C.M.A. 3, 5, 15 C.M.R. 3, 5 (1954), this Court held that correction of a morning report to show an unauthorized absence and escape from the stockade 19 months after the actual events was nonetheless admissible because the morning reports “serve numerous purposes in the military services,” and it could not, therefore, be said, as a matter of law, that “no official duty prompted the preparation of the [corrected] entries . . .’’In United States v. Takafuji, 8 U.S.C.M.A. 623, 25 C.M.R. 127 (1958), we elaborated on Wilson by indicating that, as an official record serving valid administrative purposes, a corrected morning report did not, as a matter of law, constitute a record made principally for prosecution. As I have indicated, the property chain of custody receipt here also serves important administrative purposes.2 I cannot, therefore, regard it as being made *322“principally with a view to prosecution” simply because it is maintained by police officers as part of their prescribed administrative procedures.3

. A similar requirement was imposed by the regulation in effect at the time of the commission of the offense (AR 195-5, para. 2-2, 20 September 1974).


. It should be noted that while the record entries can establish police control over the property and its freedom from alteration or change, they may not be admissible as a report of the circumstances of acquisition of property from the accused. See United States v. Frattini, 501 F.2d 1234 (2d Cir. 1974).


. In approaching the issue, I have assumed that paragraph 144d, Manual for Courts-Martial, United States, 1969 (Revised edition), is prescriptive, not merely discussional; consequently, I have not considered the possible impact of Rule 803(6), (8) of the Federal Rules of Evidence.